Exhibit 10.8

MF GLOBAL HOLDINGS LTD.

SHARE OPTION AWARD AGREEMENT

This Agreement (this “Agreement”) sets forth the terms and conditions of the
award (this “Award”) granted to the recipient set forth in Section 2 (the
“Grantee”) by MF Global Holdings Ltd., a Delaware corporation (the “Company”),
of an option (this “Option”) to purchase shares of common stock of the Company,
par value U.S. $1.00 per share (the “Shares”), on the terms and conditions set
forth herein.

1. Status of Award. This Award is the Stock Option Grant referred to in the
employment agreement between the Grantee and the Company dated August 9, 2010
(as it may be amended from time to time, the “Employment Agreement”). This Award
is intended to be an employment inducement award being made in accordance with
Section 303A.08 of the New York Stock Exchange Listed Company Manual and is not
intended to be an award made under any stock incentive plan adopted by the
Company, including the MF Global Holdings Ltd. Amended and Restated 2007 Long
Term Incentive Plan (the “Plan”). Notwithstanding the preceding sentence, this
Award shall be construed as if this Award had been granted under the Plan in
accordance with and consistent with, and subject to, the provisions of the Plan,
a copy of which has been made available to the Grantee, and the terms of which
are incorporated into this Agreement, except as otherwise specifically stated
herein. The Grantee agrees to be bound by the terms and conditions of this
Agreement and the Plan and any future amendments to the Plan which do not
materially impair the Grantee’s rights hereunder. Notwithstanding the foregoing,
for the avoidance of doubt, in the event of any inconsistency between the Plan
and this Agreement, the provisions of this Agreement shall govern. Capitalized
terms used in this Agreement that are not defined in this Agreement have the
meanings as used or defined in the Plan. References in this Agreement to any
specific Plan provision will not be construed as limiting the applicability of
any other Plan provision.

2. Award. Effective as of the date set forth below (the “Grant Date”), the
Company hereby grants to the Grantee as compensation for the Grantee’s service
as an employee of the Company (or any Subsidiary or Affiliate), the right and
option to purchase, subject to the terms, conditions and provisions of this
Agreement, all or any part of the aggregate number of Shares set forth below
(the Shares that are deliverable to the Grantee pursuant to exercise of this
Option, the “Option Shares”) at a purchase price per Share that will be equal to
the Fair Market Value of a Share on the Grant Date (the “Option Price”). No part
of this Option is intended to be an Incentive Share Option.

Name of Grantee: Bradley Abelow

Grant Date: September 13, 2010

Number of Shares: 1,750,000

Option Price: $7.31

3. Vesting. Except as otherwise provided in Sections 5, 6, and 22 or the terms
of any employment or similar agreement between the Grantee and the Company (or
any Subsidiary or Affiliate), this Option will vest in respect of one-third of
the Option Shares on each of the first, second and third anniversaries of the
Grant Date (each such anniversary, a “Vesting Date”) and will be exercisable
only to the extent that it has vested. Except as



--------------------------------------------------------------------------------

otherwise provided in Sections 5 and 6 or the terms of any employment or similar
agreement between the Grantee and the Company (or any Subsidiary or Affiliate),
there will be no proportionate or partial vesting in the periods prior to each
Vesting Date and all vesting will occur only on the appropriate Vesting Date.

4. Term of Option. This Option will expire at 5:00 p.m. (Eastern Time) on the
seventh anniversary of the Grant Date (the “Expiration Date”) and must be
exercised, if at all, on or before the earlier of the Expiration Date or the
date on which this Option is earlier terminated in accordance with the
provisions of Sections 5 or 6 of this Agreement. Upon expiration of this Option,
this Option will automatically be forfeited and canceled by the Company and will
immediately cease to be exercisable.

5. Termination of Employment. Subject to the terms of any employment or similar
agreement between the Grantee and the Company (or any Subsidiary or Affiliate)
or as determined by the Committee, if the Grantee’s employment with the Company
and its Subsidiaries and Affiliates terminates for any reason prior to the final
Vesting Date, to the extent this Option has not yet vested in accordance with
Sections 3 and 6, it will automatically be forfeited and cancelled by the
Company upon such termination of employment, and to the extent (and only to the
extent) that any portion of this Option has previously vested on or prior to the
date the Grantee’s employment terminates, that portion of this Option may be
exercised by the Grantee no later than 90 days after the date of such
termination (but in no event later than the Expiration Date), except as follows.

(a) By the Company for Cause. If the Grantee’s employment is terminated by the
Company (or any Subsidiary or Affiliate) for Cause, upon such termination of
employment this Option will automatically be forfeited in full and cancelled by
the Company and any portion of this Option that had previously vested will
immediately cease to be exercisable. For purposes of this Agreement, “Cause”
means the Grantee’s (i) conviction, or plea of nolo contendere (or a similar
plea), in a criminal proceeding; (ii) misconduct; (iii) dishonesty;
(iv) violation of any law, rule, regulation of any governmental authority,
securities exchange or association or any other regulatory or self-regulatory
body or agency applicable to the Grantee or the Company (or any Subsidiary or
Affiliate), or any material violation of the Company’s (or any Subsidiary’s or
Affiliate’s) policies or procedures; (v) willful or repeated failure or refusal
to perform the Grantee’s duties satisfactorily; (vi) engaging in any activity
deemed by the Committee to be contrary or harmful to the interests of the
Company (or any Subsidiary or Affiliate); or (vii) such other or different
circumstances as the Committee may determine to constitute Cause; in each case
as determined by the Committee, which determination will be final, binding and
conclusive; provided, however, that if “Cause” is defined in an employment or
similar agreement between the Grantee and the Company (or any Subsidiary or
Affiliate), that definition will apply in lieu of the definition set forth
herein.

(b) Death or Disability. If the Grantee’s termination of employment is due to
the Grantee’s death or Disability, this Option will immediately vest in full as
of the date of such termination and to the extent that this Option is vested on
the date of such termination (after giving effect to the accelerated vesting
provided for in this Section 5(b)), this Option may be exercised by the Grantee
(or the Grantee’s estate or guardian, as the case may be) no later than one year
after the date of such termination, but in no event later than the Expiration
Date. For purposes of this Agreement, “Disability” means the Grantee’s total and
permanent disability in

 

-2-



--------------------------------------------------------------------------------

accordance with the Company’s long-term disability plan, or if no such plan is
applicable to the Grantee, as determined by the Committee in its sole
discretion; provided, however, that if “Disability” is defined in an employment
or similar agreement between the Grantee and the Company (or any Subsidiary or
Affiliate), that definition will apply in lieu of the definition set forth
herein.

(c) Retirement. If the Grantee’s termination of employment is by reason of
Retirement and if the Grantee has completed at least 10 years of continuous
service with the Company and its Subsidiaries and Affiliates (including service
with any Man Group plc entity before the Effective Date of the Plan) at the time
of such termination (or such shorter period of service as determined by the
Committee), the Committee may in its sole discretion provide that this Option
(i) will not be forfeited, but will remain outstanding and continue to vest in
accordance with this Agreement notwithstanding the Grantee’s termination of
employment or (ii) will vest on a pro rata basis, such that effective as of the
date of such termination, this Option will be vested in respect of the aggregate
number of Option Shares initially subject to this Option (taking into account
any portion of this Option which has previously vested and/or been exercised)
multiplied by the greater of (A) one-third and (B) a fraction, the numerator of
which is the number of days that have elapsed from and including the Grant Date
through the date of the Grantee’s termination of employment, and the denominator
of which is 1,095 (the “Pro-Rata Portion”), and this Option in respect of the
remainder of the Option Shares will be forfeited. To the extent that this Option
is vested on the date of the Grantee’s termination for Retirement or thereafter
(after giving effect to any accelerated or continued vesting that may be
provided for by the Committee pursuant to this Section 5(c)), this Option may be
exercised by the Grantee no later than five years after the date of such
termination, but in no event later than the Expiration Date. For purposes of
this Agreement, “Retirement” means a termination after age 60 in accordance with
the retirement policies of the Company (or, as applicable, one of its
Subsidiaries or Affiliates).

(d) Redundancy. If the Grantee’s employment is terminated by the Company (or any
Subsidiary or Affiliate) for reasons of Redundancy (which for avoidance of doubt
does not include a termination for death, Disability, Retirement or Cause),
subject to the Grantee’s delivering to the Company and not revoking a general
release of all claims in such form and substance satisfactory to the Company
within 55 days following the date of such termination, this Option will vest in
respect of the Pro-Rata Portion of Option Shares as of the date of the Grantee’s
termination of employment, and the remainder of this Option will be forfeited.
To the extent that this Option is vested on the date of the Grantee’s
termination for reasons of Redundancy (after giving effect to any accelerated
vesting that may be provided for by the Committee pursuant to this
Section 5(c)), this Option may be exercised by the Grantee no later than one
year after the date of such termination, but in no event later than the
Expiration Date. For purposes of this Agreement, whether a termination of the
Grantee’s employment is for reasons of “Redundancy” will be determined by the
Committee in its sole discretion.

 

-3-



--------------------------------------------------------------------------------

6. Change in Control. Notwithstanding any other provision of this Agreement or
the Plan, upon a Change in Control, this Option will vest in full and, subject
to applicable law, become exercisable in accordance with Section 13 of the Plan.

7. Manner of Exercise.

(a) Share Option Exercise Agreement. To exercise this Option, the Grantee (or in
the case of exercise after the Grantee’s death, the Grantee’s executor,
administrator, heir or legatee, as applicable) must deliver to the Company (or
its designee) an executed share option exercise agreement in such form as may be
required by the Company from time to time (the “Exercise Agreement”), which will
set forth, inter alia, the Grantee’s election to exercise this Option and the
number of Option Shares being purchased. If someone other than the Grantee
exercises this Option, then such person must submit documentation reasonably
acceptable to the Company that such person has the right to exercise this
Option.

(b) Limitations on Exercise. This Option may not be exercised unless such
exercise is in compliance, to the reasonable satisfaction of the Committee, with
all applicable foreign, federal and state securities laws, as they are in effect
on the date of exercise. In addition, this Option may not be exercised if the
Committee determines that an event constituting Cause has occurred during the
Grantee’s employment with the Company and its Subsidiaries and Affiliates.

(c) Payment. The Exercise Agreement will be accompanied by full payment of the
Option Price for each of the Option Shares being purchased by the Grantee (such
aggregate amount, the “Exercise Price”) in cash (or by certified check), or
where permitted by law:

(i) by tender of Shares (that unless otherwise determined by the Committee, are
free and clear of all liens, claims, encumbrances or security interests) having
a Fair Market Value (determined on the date of exercise) equal to the Exercise
Price;

(ii) provided that a public market for the Shares exists: (A) through a “same
day sale” commitment from the Grantee and an independent broker-dealer that is
acceptable to the Company (a “Broker-Dealer”) whereby the Grantee irrevocably
elects to exercise this Option and to sell a portion of the Option Shares so
purchased to pay for the Exercise Price and whereby the Broker-Dealer
irrevocably commits upon receipt of such Option Shares to forward the Exercise
Price directly to the Company; or (B) through a “margin” commitment from the
Grantee and a Broker-Dealer whereby the Grantee irrevocably elects to exercise
this Option and to pledge the Option Shares so purchased to the Broker-Dealer in
a margin account as security for a loan from the Broker-Dealer in the amount of
the Exercise Price, and whereby the Broker-Dealer irrevocably commits upon
receipt of such Option Shares to forward the Exercise Price directly to the
Company;

(iii) by any combination of the foregoing; or

(iv) at the discretion of the Committee, such other method as may

 

-4-



--------------------------------------------------------------------------------

be prescribed from time to time.

8. Tax Withholding. Prior to the issuance of the Option Shares upon exercise of
this Option or as otherwise required by any local laws, the Grantee will pay, or
otherwise provide for to the satisfaction of the Company, any applicable
federal, state, local and foreign tax and social security withholding
obligations of the Company. To the extent permitted by law, the Grantee may
provide for payment of withholding taxes upon exercise of this Option by
requesting that the Company retain Option Shares with a Fair Market Value
(determined as of the date of exercise) equal to the statutory minimum amount of
taxes required to be withheld. In such case, the Company will issue the net
number of Option Shares to the Grantee by deducting the Option Shares retained
from the Option Shares issuable upon exercise of this Option. If the Grantee
fails to make such payment or otherwise satisfy such obligations, the Company
shall, to the extent permitted by law, have the right (but not the obligation)
to deduct from any payment of any kind otherwise due to the Grantee (including
Option Shares hereunder) any federal, state, local or foreign tax and social
security withholding obligations with respect to the Option Shares issuable upon
exercise of this Option.

9. Issuance of Option Shares. On or as promptly as is practicable after the
receipt of the Exercise Agreement, payment of the Exercise Price and
satisfaction of applicable withholding requirements, the Company will issue the
Option Shares registered in the name of the Grantee, the Grantee’s authorized
assignee or the Grantee’s legal representative, as applicable, and, upon
request, will deliver certificates representing the Option Shares with the
appropriate legends affixed thereto. The Company may reasonably postpone the
issuance of the Option Shares until it receives satisfactory proof that the
issuance of such Option Shares will not violate any of the provisions of the
Securities Act or the Exchange Act, any rules or regulations of the Securities
and Exchange Commission (“SEC”) promulgated thereunder, or the requirements of
applicable state or foreign law relating to authorization, issuance or sale of
securities, or until there has been compliance with the provisions of such acts
or rules. Except as provided in the Employment Agreement, the Grantee
understands that the Company is under no obligation to register or qualify the
Option Shares with the SEC, any state securities commission or any securities
exchange to effect such compliance.

10. Legends and Trading Policies. The Company may reasonably restrict the sale,
transfer or other disposition of the Option Shares until it receives
satisfactory proof that the disposition will not violate any of the provisions
of the Securities Act or the Exchange Act, any rules or regulations of the SEC
promulgated thereunder, or the requirements of applicable state or foreign law
relating to the sale, transfer or other disposition of securities, or until
there has been compliance with the provisions of such acts or rules. The Company
may affix to certificates representing Option Shares issued pursuant to this
Agreement any legend that the Committee determines to be necessary or advisable
(including to reflect any restrictions to which the Grantee may be subject under
a separate agreement with the Company (or any Subsidiary or Affiliate)). The
Company may advise the transfer agent to place a stop order against any legended
Option Shares. To the extent applicable, the Grantee agrees that he will not
sell, transfer by any means or otherwise dispose of the Option Shares acquired
by him upon exercise of this Option except in accordance with the Company’s
insider trading policy regarding the sale and disposition of securities owned by
employees of the Company (or any Subsidiary or Affiliate).

11. Non-Transferability of Option. Except as otherwise may be provided by

 

-5-



--------------------------------------------------------------------------------

the Committee, this Option may not be transferred in any manner other than by
will, by the laws of descent and distribution, or subject to the prior written
consent of the Committee (a) by instruments to an inter vivos or testamentary
trust in which this Option is passed to beneficiaries upon the death of the
Grantee or (b) by gift to Immediate Family, which will include for purposes of
this Agreement a family limited partnership or any similar entity which is
primarily for the benefit of the Grantee and the Grantee’s Immediate Family, and
may be exercised during the lifetime of the Grantee only by the Grantee or the
Grantee’s legal representative.

12. Privileges of Share Ownership. The Grantee will not have any of the rights
of a shareholder of the Company with respect to any Option Shares (and, for
avoidance of doubt, will not be deemed to own any Option Shares for purposes of
any employment or similar agreement or otherwise) until the Option Shares are
issued to the Grantee.

13. Entire Agreement. This Agreement, the Plan, the Exercise Agreement and any
such other documents as may be executed in connection with the exercise of this
Option constitute the entire agreement and understanding of the Company and the
Grantee with respect to the subject matter hereof and supersede all prior
understandings and agreements with respect to such subject matter. Any action
taken or decision made by the Committee arising out of or in connection with the
construction, administration, interpretation or effect of this Agreement will
lie within its sole and absolute discretion, as the case may be, and will be
final, conclusive and binding on the Grantee and all persons claiming under or
through the Grantee. The Committee reserves the right at any time to amend the
terms and conditions set forth in this Agreement; provided, that,
notwithstanding the foregoing, no such amendment shall materially impair the
Grantee’s rights under this Agreement without the Grantee’s consent (or the
consent of the Grantee’s estate, if such consent is obtained after the Grantee’s
death). Any amendment of this Agreement shall be in writing signed by an
authorized member of the Committee or a person or persons designated by the
Committee.

14. Employment Rights.

(a) No Obligation to Employ. Nothing in this Agreement will confer on the
Grantee any right to continue to serve as an employee of, or to continue in any
other relationship with, the Company (or any Subsidiary or Affiliate), or limit
in any way the right of the Company (or any Subsidiary or Affiliate) to
terminate the Grantee’s employment or other relationship at any time, with or
without Cause.

(b) Discretion. The Grantee shall not be entitled, and by accepting this Option,
he shall be deemed to have waived any possible entitlement, to any compensation
for any loss he may suffer as a result of the exercise, or the failure to
exercise, any of the discretions under this Agreement, even if such exercise (or
failure to exercise) constitutes a breach of contract by the Company (or any
Subsidiary or Affiliate) or a breach of any other duty owed by the Company (or
any Subsidiary or Affiliate) or gives rise to any other claim whatsoever.

(c) Compensation. If the Grantee shall cease to be employed by or hold office in
the Company (or any Subsidiary or Affiliate) for any reason whatsoever,
including as a result of being wrongfully or unfairly dismissed, he shall not be
entitled, and by accepting this Option, he shall be deemed to have waived any
possible entitlement, to any sum or benefit to compensate him for any
consequential loss or curtailment of any right or benefit accrued or in prospect
under this Agreement, and any such loss or curtailment

 

-6-



--------------------------------------------------------------------------------

shall not form part of any claim for damages for breach of any contract of
employment of or compensation for unfair or wrongful dismissal or any other
claim whatsoever.

(d) Claims. By accepting this Option, the Grantee agrees that the waivers and
exclusions contained in Sections 14(a), 14(b), 14(c) and this Section 14(d)
apply in relation to any claim he may have against the Company or any Subsidiary
or any Affiliate which employs (or has employed) him and any officer or employee
thereof, as well as to the Company (if it is not the employing entity) and its
officers and employees. Such waivers and exclusions are enforceable by those
persons in their own right. The Plan may be terminated or varied without the
consent of those persons but not so as to limit or remove the waivers or
exclusions in respect of matters which had arisen before the date of the
termination or variation.

15. Forfeiture upon Breach of Confidentiality, Noncompetition and
Nonsolicitation Restrictions. The Grantee agrees that cancellation of this
Agreement and forfeiture of all vested and unvested Options will result if the
Grantee breaches the restrictive covenants set forth in any employment or
similar agreement between the Grantee and the Company (or any Subsidiary or
Affiliate), the provisions of which are incorporated into this Agreement by
reference.

16. Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement will be in writing and addressed to the Head of
Human Resources of the Company at its principal corporate offices in New York,
New York (United States of America). Any notice required to be given or
delivered to the Grantee will be in writing and addressed to the Grantee at the
address last on the records of the Company (or any Subsidiary or Affiliate). All
notices will be deemed to have been given or delivered upon: personal delivery;
three days after deposit in the United States mail by certified or registered
mail (return receipt requested); two business days after deposit with any return
receipt express international courier (prepaid); one business day after deposit
with any return receipt express United States courier (prepaid); or one business
day after transmission by confirmed facsimile (with a notice contemporaneously
given by another method specified in this Section 16).

17. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, all the provisions of this Agreement will be binding upon the
Grantee and the Grantee’s heirs, executors, administrators, legal
representatives, successors and assigns.

18. Adjustments. In the event of any change in the outstanding Shares after the
Grant Date or any other event described in Section 5 of the Plan occurring after
the Grant Date, the Board or the Committee will make such equitable substitution
or adjustment (including cash payments) as provided for under Section 5 of the
Plan in order to preserve the value of this Award.

19. Data Privacy Consent. In order to administer this Award, the Company may
process personal data about the Grantee. Such data may include, but is not
limited to, the information provided in this Agreement and any changes thereto,
other appropriate personal and financial data about the Grantee such as the
Grantee’s home address and telephone number, date of birth, social security or
other identification number, salary and other payroll information, nationality,
job title, directorships and/or Shares held in the Company, and any other
information that might be deemed appropriate by the Company

 

-7-



--------------------------------------------------------------------------------

to facilitate the administration of this Award. By accepting this grant, the
Grantee hereby gives explicit consent to the Company (a) to process any such
personal data and (b) to transfer any such personal data outside the country in
which the Grantee works or is employed to transferees who will include the
Company, its Subsidiaries and Affiliates, and to other persons who are
designated by the Company to administer this Award (including without limitation
to any broker or other third party with whom the Option Shares acquired on
exercise of this Option may be deposited).

20. Disputes. Any controversy or claim between the Grantee and the Company
arising out of or relating to or concerning this Agreement shall be governed by
Section 12 of the Employment Agreement.

21. Electronic Delivery. The Company, in its sole discretion, may decide to
deliver any documents or notices related to this Award by electronic means or
request the Grantee’s consent to the administration of this Award by electronic
means. The Grantee hereby consents to receive such documents or notices by
electronic delivery, including by accessing such documents on a website, and
agrees to administration of this Award through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company. In addition, the Company may choose to provide and deliver certain
statutory and/or by-law materials or documents relating to this Award and the
Plan in electronic form. The Grantee hereby further consents to receive the Plan
prospectus, the Company’s annual report and proxy statement and other required
documents in an electronic format. The Grantee may at any time elect to receive
paper copies of these documents by contacting the Secretary of the Company with
this request.

22. Acceptance. The vesting of this Award is contingent on the Grantee accepting
this Award and agreeing to its terms (including the forfeiture provisions set
forth in Section 15). If the Grantee does not sign in the signature block set
forth below and return an executed copy of this Agreement to the Head of Human
Resources of the Company at its principal corporate offices in New York, New
York (United States of America) (or, if the Grantee does not accept and agree to
the terms of this Award through an electronic grant notification system
maintained by or on behalf of the Company) within 30 days of the grant date,
this Award will not vest and will automatically be forfeited and cancelled by
the Company.

23. GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (UNITED STATES OF AMERICA)
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.

 

-8-



--------------------------------------------------------------------------------

MF GLOBAL HOLDINGS LTD. By:  

/s/ Thomas Connolly

Name:   Thomas Connolly Title:   Senior Vice President, Human Resources

ACCEPTED AND AGREED

this 21 day of September, 2010.

 

By:  

/s/ Bradley Abelow

        Bradley Abelow